Title: To Thomas Jefferson from J. Phillipe Reibelt, 11 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore Librairie de Levrault, Schoell et Comp. de Paris.le 11e Dec. 1804.
                  
                  Si Vous ne voulez pas garder pour Vous—le Cours de peinture par Filhol, je Vous prie très instamment, de vouloir bien me le renvoyer par le premier Stage. 
                  J’ai l honneur d’etre avec la plus profonde deference 
                  Votre Excellence Tr. hbl et tr. Obs st
                  
                     Reibelt 
                     
                  
               